Citation Nr: 0017613	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right quadriceps strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  He also served on active duty for training 
between May 20 and June 3, 1978.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

A Travel Board Hearing was held on October 27, 1999, in Waco, 
Texas, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  It is not shown that the currently manifested lower back 
disability had its onset during, or is in any way causally 
related to, service.

2.  The veteran's claim of entitlement to service connection 
for residuals of a right quadriceps strain was denied in a 
rating decision dated in August 1978, which was never 
appealed, and is therefore final.

3.  The additional evidence that was associated with the file 
after August 1978 is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for residuals of a right quadriceps 
strain.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lower back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The evidence that was submitted to reopen the claim of 
entitlement to service connection for residuals of a right 
quadriceps strain is not new and material, and therefore, the 
claim remains unopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the United States Court 
of Veterans Appeals (known as the United States Court of 
Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that the governing 
law, 38 U.S.C.A. § 5107(a),

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

First Issue
Entitlement to service connection for a lower back 
disability:

The veteran contends that he injured his lower back in the 
same incident in which he strained his right quadriceps in 
May 1978, while on active duty for training.  He therefore 
asserts that he should be service-connected for the residual 
disability of the lower back.

A review of the service medical records reveals that the 
veteran in fact strained his right quadriceps in May 1978, 
while on active duty for training.  However, no complaints of 
any lower back problems were reported, nor any lower back 
disability was diagnosed, at the time, and it is noted that 
the nature and extent of the injury was described, in a June 
1978 DA Form 2173, as only warranting a diagnosis of "muscle 
strain in right leg."

Several days after the veteran's completion of his May/June 
1978 period of active duty for training, the veteran was seen 
at the orthopedic clinic of the Darnall Army Hospital in Fort 
Hood, Texas, with a provisional diagnosis of an acute muscle 
strain, right thigh, and the orthopedist noted that there was 
a partial tear of the right quadriceps.  Again, no 
complaints, nor objective findings, related to the lower back 
were reported.

The veteran was examined by VA in July 1978, in conjunction 
with his claim for service connection for residuals of a 
right quadriceps strain, but, again, no complaints, nor 
objective findings, related to the lower back, were reported.  
To the contrary, it was noted in the examination report that 
the examination of the veteran's musculoskeletal system was 
normal, with no evidence of atrophy, good strength, and the 
abilities to squat and recover, and "rock up" on the toes, 
and back on his heels, when standing erect.

In reports of medical history that he filled out and signed 
in May 1985 and April 1990, while a member of the National 
Guard, the veteran denied ever having had, or currently 
having, recurrent back pain.  In a June 1995 report of 
medical history, he complained of recurrent back pain, and 
said that he had undergone back surgery on December 6, 1994.  
The examiner explained the veteran's statements by indicating 
that the veteran had had "numerous problems [with his] 
health," that the veteran had suffered head trauma resulting 
in surgery on C7-T2, and that "the back pain, paresthesias 
are [the] result of [the prior] surgery."

According to an August 1995 VA outpatient medical record, the 
veteran was injured in 1994 "due to some one assaulting 
him."  The veteran complained of low back pain, with morning 
stiffness in the arms and legs, and numbness in the legs 
after sitting for a long time.  The assessments included 
chronic low back pain, and old trauma to the head, neck and 
face, with related surgery to the neck.  This history, and 
the assessments, were thereafter repeated in VA outpatient 
medical records that were produced in 1996 and 1997, 
including in a record that was produced in July 1997, in 
which it was added that the veteran had been assaulted again 
in December 1996, and that he underwent operations on his 
face, head and neck, and had tingling and numbness in the 
hands, feet and legs, secondary to the December 1996 assault 
injuries.  This time, it was reported that the back pain was 
getting worse lately, and the assessment was listed as 
chronic low back pain, not resolved, with arthritis of the 
neck.

VA outpatient medical records produced in 1998 and 1999 
reveal continuous treatment for lower back pain, and confirm 
the current manifestation of a lower back disability, in the 
form of minimal generalized disc bulging at L4-5, posterior 
disc bulging or a broad based central herniated nucleus 
pulposus at L5-S1, with moderate encroachment upon the thecal 
sac, patent neural foramina, and minimal degenerative 
spurring of L4 and L5, anteriorly.

At the October 1999 travel board hearing, the veteran 
testified to the effect that he injured his lower back in the 
same incident in which he strained his right quadriceps in 
May 1978, and that he was still suffering from that 
disability of inservice onset.

As discussed above, there is no objective evidence in the 
file showing that the veteran injured his lower back at any 
time during service, to include in the May 1978 incident.  
Also, the earliest competent evidence in the file showing 
complaints of lower back pain was produced more than 15 years 
after the May 1978 incident, in June 1995, at which time it 
was noted that the veteran had suffered head trauma and had 
undergone surgery in December 1994 that had resulted in back 
pain and paresthesias.  Further, more recent VA outpatient 
medical records show that the veteran was the victim of 
physical assaults in 1994 and 1996, that caused, among other 
symptoms, lower back pain.  More importantly, there is no 
competent evidence in the file supporting the veteran's 
contention that his current lower back disability had its 
onset during, or is causally related to, service.

The Caluza criterion of a present disability has been met in 
the present case.  However, the remaining two criteria are 
not met, as it is not shown that the currently-manifested 
lower back disability had its onset during, or is in any way 
causally related to, service.  In view of this finding, the 
Board concludes that the claim of entitlement to service 
connection for a lower back disability is not well grounded.

Finally, it is noted that the record shows that the RO asked 
the veteran, by letter of July 1997, to furnish additional 
information regarding the claimed back injury, including the 
date of the injury, and whether it occurred while on active 
duty for training.  Unfortunately, the veteran did not 
respond within the allowed timeframe of 30 days, and he has 
not reported that any additional, not yet of record, 
competent evidence exists that, if obtained, would establish 
a well-grounded claim for the disability at issue in this 
case.  Accordingly, the Board finds that VA's limited duty to 
assist him under 38 U.S.C.A. § 5103(a) (West 1991) has been 
met.

Second Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right quadriceps strain:

The record shows that a claim of entitlement to service 
connection for residuals of a right quadriceps strain was 
denied in a rating decision dated in August 1978, on the basis 
of the absence of competent evidence of a current right thigh 
disability, per the aforementioned July 1978 VA medical 
examination report, according to which there was no current 
residual disability.  The veteran was notified of the adverse 
decision, and of his appellate rights, shortly thereafter, in 
August 1978, but a Notice of Disagreement was not received 
from him within one year of the date of such notice.  
Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
1991).
 
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old." Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), required the replacement of 
the two-step Manio test with a three-step test.  Under the 
new Elkins test, VA must first determine whether the 
appellant has presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the claimant's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Thus, the Court held in Elkins 
that "a reopened claim is not necessarily a well-grounded 
claim and, absent a well-grounded claim, the adjudication 
process must come to a screeching halt despite reopening 
because a claim that is not well grounded cannot be allowed 
and VA assistance in claim development is conditional upon 
the submission of a well grounded claim."  Winters v. West, 
12 Vet. App. 203, 206-07 (1999), citing Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West, 118 S.Ct. 2348 (1998).  "If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not 
reachable."  Winters, 12 Vet. App. at 207.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the RO's October 1997 denial of the 
veteran's request to reopen his claim of entitlement to 
service connection for residuals of a right quadriceps strain 
was based on the RO's conclusion that no new and material 
evidence sufficient to reopen the claim had been submitted.  
The Board notes that the evidence that has been associated 
with the file since August 1978 (the date of the last 
disallowance of the service connection claim) in support of 
this particular claim essentially consists of a June 1985 
statement from who appears to be a VA physician, indicating 
that the veteran had a "popliteal (behind the knee) 
tendonitis (pulled ligament)," due to which he should have a 
48-hour period of no prolonged standing, marching, running, 
or stooping; reports of medical history dated in May 1985, 
April 1990, and June 1995, reflecting the veteran's 
complaints of cramps in the legs, unsubstantiated, however, 
by the physicians who also signed the same documents; VA 
outpatient medical records dated between 1995 and 1999, 
reflecting medical treatment for medical conditions other 
than a right quadriceps disability; and the veteran's own 
statements to the effect that he believes that he should be 
service-connected for the residuals of the inservice right 
quadriceps strain, which the Board notes included a 
clinically reported partial tear of the right quadriceps.

All the newly-submitted evidence is new, in the sense that 
none of it was of record as of August 1978.  None of it is 
material, however, for the reasons set forth in the following 
two paragraphs.

Other than the June 1985 VA statement and the veteran's 
statements of record, the newly-submitted evidence is new, 
but not material, because it is not pertinent to the issue of 
service connection for residuals of a right quadriceps 
strain, nor is it sufficient to demonstrate that the veteran 
does currently suffer from the chronic residuals of the 
inservice strain, as claimed.

The evidence pertaining to medical treatment in 1985 relates 
to a problem located in an anatomical region distinctly 
separated from the strained quadriceps, and is not 
accompanied by any statement of clinical opinion associating 
the injuries in question.  The fact that the injury in 1985 
involves the right leg does not suffice as to bear directly 
and substantially upon the specific matter under 
consideration.  The veteran has furnished testimony linking 
the two injuries but, as a lay person, such testimony does 
not have probative value in resolving matters requiring 
demonstrated medical expertise. 

In view of the above, the Board finds that the newly-
submitted evidence does not bear directly and substantially 
on the specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for residuals of a 
right quadriceps strain.  Insofar as the veteran has not 
submitted new and material evidence, the claim may not be 
reopened at this time.

Regarding the question of well-groundedness of the claim, the 
Board notes that, since it has been concluded that no new and 
material evidence has been submitted and that, accordingly, 
the claim remains unopened, the Board needs not move forward 
to discussing the second and third Elkins steps at this time.


ORDER

1.  Service connection for a lower back disability is denied.

2.  New and material evidence not having being submitted 
sufficient to reopen a previously denied claim for service 
connection for residuals of a right quadriceps strain appeal, 
the appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



